Filed 11/2/20s

                      CERTIFIED FOR PUBLICATION



       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         FIRST APPELLATE DISTRICT

                               DIVISION THREE




 MANSON CONSTRUCTION
 COMPANY,
         Plaintiff and Appellant,
                                       A159144
 v.
 COUNTY OF CONTRA
 COSTA,                                (Contra Costa County
                                       Sup. Ct. No. MSC1700713)
      Defendant and
 Respondent.


       Manson Construction Company (Manson), a marine construction and
dredging company, challenges the trial court’s determination that Manson’s
marine vessels, which carried sludge and other dredged material from
harbors to disposal sites, were not “engaged in the transportation of freight”
within the meaning of a property tax exemption known as the Vessel Use
Exemption (Cal. Const. art. XIII, § 3, subd. (l)), and therefore did not qualify
for the exemption. We affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
       Manson owns a “fleet of heavy marine construction and dredging
equipment” that “includes 60 specialized vessels and over 50 barges.” After

                                        1
the Contra Costa County Assessor’s Office assessed property taxes on the
value of Manson’s vessels for tax years 2013 and 2014, Manson filed two
administrative appeals for those tax years with the Contra Costa County
Assessment Appeals Board (the Board), claiming some of its vessels were
exempt from taxation under the Vessel Use Exemption, which provides that
“[v]essels of more than 50 tons burden in this State and engaged in the
transportation of freight or passengers” “are exempt from property taxation.”
(Cal. Const. art. XIII, § 3, subd. (l).)
                                A. 2013 Tax Appeal
      At a hearing on Manson’s 2013 appeal with the Board, Manson claimed
the Vessel Use Exemption applied to ten of its vessels in tax year 2013. First,
Manson claimed the exemption applied to four dump scows. Manson
explained that its dredge cranes would reach down into the water, pull out
sludge and other material (dredged material) from the bottom of the harbor,
and load the dredged material into dump scows. Manson would then carry
the dredged material inside the dump scows to disposal sites where the
middle of the dump scows would open up and the dredged material would fall
out. Second, Manson claimed the exemption applied to four barges that
carried construction materials to piers and other locations where Manson was
conducting marine construction. Third, Manson claimed the exemption
applied to two tugboats, which were used to move the dump scows and barges
from one place to another because dump scows and barges do not have motors
and cannot move on their own. A Manson representative stated it is a
continuous process whereby a dump scow is filled with dredged material
while another dump scow that has already been filled goes to a disposal site
to dump the dredged material, then returns to the harbor to be refilled.




                                           2
      Manson presented evidence that, during tax year 2013, the Army Corps
of Engineers (Army Corps) hired Manson to dredge the Oakland harbor to
make the waterway deeper for large ships. 1 Manson submitted a
September 19, 2013 contract it entered into with Army Corps entitled
“Oakland Inner & Outer Harbor Channel Maintenance Dredging Project.”
The “Job Description” section of the contract stated in pertinent part: “The
work consists of maintenance dredging of Oakland Inner & Outer Harbor
Channel of approximately 421,000 cubic yards of materials, to provide a
[certain] authorized depth . . . for the Inner Harbor and Outer Harbor
Channels. Dredged material excavated from the Oakland Inner and Outer
Harbor Channels shall be transported and off loaded at [two specified
disposal sites] and at any permitted upland site of the Contractor’s choosing.”
      Manson dredged the harbor pursuant to the contract and disposed of
the dredged material in two locations. According to Manson, it took about 8
to 12 hours to transport the dredged material to one of the disposal sites;
Manson did not know how long it took to transport the dredged material to
the other disposal site. A Manson representative estimated that it usually
takes about 18 hours to fill a dump scow with dredged material. The chair of
the Board asked, “Do you consider sludge that’s dug up on the bay to be
freight?” A Manson representative responded that he did, because “[s]o long
as somebody is hiring you to move it, it’s considered freight. . . .” A Board




1     Manson gave additional examples of dredging and other work it has
performed over the years, but it appears that most, if not all, of the other
work was performed outside of the 2013 tax year, and was therefore not
relevant in determining whether the vessels were exempt from property
taxation that tax year.


                                        3
member commented, “my impression is that your particular job is to dredge,
and secondary function is to get rid of the dredge” “or the sludge.”
      The Contra Costa County Assessor’s Office (the County) conceded all of
the vessels at issue were “more than 50 tons burden” but argued they did not
qualify for the Vessel Use Exemption because Manson was required to—but
did not—“properly and timely claim the exemption” by filing a “vessel
property statement” known as Form 576-D. The County asserted that “even
if [Manson] had filed [Form 576-D], . . . [it] still would not qualify for the . . .
exemption because they’re not engaged in the transportation of freight as
defined under the law.”
      Manson responded that the County never suggested or instructed
Manson to submit the form and instead provided Manson with a different
form, Form 571, which Manson did complete and submit. Manson also
argued its vessels qualified for the exemption because the vessels were hired
to transport dredged material and the dredged material constituted “freight.”
      After the hearing, the parties submitted briefing on the issues and the
Board issued a written order denying Manson’s request for an exemption on
the basis that Manson failed to file Form 576-D by April 1 as mandated by
Revenue and Taxation Code section 251 subdivision (a) and Board
procedures. As to the substantive issue of whether the vessels transported
freight, the Board stated only that the vessels “are of more than 50 tons
burden and do not carry passengers. They are used to carry the spoils of
[Manson’s] dredging operations out to sea where they are dumped.”
                               B. 2014 Tax Appeal
      At a hearing on Manson’s 2014 appeal with the Board, Manson claimed
the Vessel Use Exemption applied to six vessels—four dump scows and two
tugboats. Manson acknowledged it did not file Form 576-D and explained


                                          4
that by the time it hired a new accountant who informed Manson that its
vessels might qualify for the exemption, the time to file Form 576-D for both
tax years 2013 and 2014 had passed. After extensive discussion regarding
whether Manson’s claim should be denied based on its failure to file Form
576-D, the Board stated it was “withholding judgment on that . . . issue” and
was going to proceed on the other issue of whether the Vessel Use Exemption
applied to the six vessels.
      As before, Manson explained that it dredged material with dredge
cranes, placed the dredged material onto dump scows, and used tugboats to
take the dump scows to disposal sites. The County again argued Manson was
not entitled to the exemption because it failed to file Form 576-D. The
County also argued that to qualify for the exemption, the vessels must be
transporting “freight,” which “has a very specific meaning that’s defined in
case law. And it’s basically transporting goods from a consignor to a
consignee. It’s not dredging materials and transporting it and dumping it.”
The County argued the dredged material has no consignor or consignee and is
“not delivered or sold to a third party.” The County noted that customers
paid Manson to dredge materials, and that the transportation and disposal of
the dredged material was simply “part of the [dredging] service.” The County
argued Manson had also failed to submit sufficient documentation to show its
vessels were engaged in the transportation of freight because it presented no
evidence regarding the number of days the vessels were used for
transportation of freight in tax year 2014, versus the number of days they
were idle or performed other work.
      The Board issued a Findings and Decision stating Manson “did not
meet its burden of establishing that any of its vessels are engaged in the
transportation of freight or passengers. Instead, the evidence shows that


                                       5
[Manson] is hired primarily to perform dredging services, and its vessels are
primarily used to move dredged waste, such as sand, silt, and mud, as a
byproduct of the dredging services it provides.” The Board found that
Manson’s customers “do not own the dredged waste, because it is dredged
from the bottom of the bay, port, or ocean. The byproduct is not a ‘good’ . . .
[Citation.] In sum, the evidence establishes that [Manson’s] vessels are not
engaged in the transportation of freight or passengers, and that there is no
consignor-consignee relationship between [Manson] and its customers.” The
Board found Manson’s claim also failed because Manson did not file Form
576-D: “[Manson] did not follow the proper procedural steps [established by
the Board of Equalization] to qualify any of its vessels for [the Vessel Use
Exemption].”
                          C. Superior Court Action
        On April 24, 2017, Manson filed a complaint in Contra Costa County
Superior Court against the County alleging causes of action for declaratory
and injunctive relief, constructive trust, accounting, money had and received,
mandamus, violation of state and federal constitution, and conversion. In its
second amended complaint—which is the operative complaint—Manson
asserted a single cause of action for “Refund of Property Taxes” and alleged
the County “erroneously collected property tax bills” in tax years 2013 and
2014.
        On February 9, 2018, the County moved for judgment on the pleadings,
asserting Manson’s vessels did not transport freight as a matter of law and
therefore did not qualify for the Vessel Use Exemption. The trial court
denied the motion on the basis that Manson had alleged the federal
government hired it to transport freight. The court emphasized that “[t]he
parties are at the pleading stage” and stated, “For all the court knows,


                                        6
[Manson may have] a ‘Transportation Agreement’ or some other contract
with the Federal Government. . . .”
      After the matter was set for trial, Manson filed a bifurcation motion
seeking to have the trial court first decide whether Manson should be allowed
to introduce evidence beyond the administrative record, before proceeding to
trial on the substantive issue of whether Manson’s vessels qualified for the
Vessel Use Exemption. The court denied the motion, stating, “There is no
reason to grant a bifurcation. The standard of review on a tax refund
case . . . confines the court to the administrative record, whether the issues
are factual or legal in nature.”
      Thereafter, the parties submitted various pleadings and the matter was
submitted on the parties’ trial briefs and supporting papers, the
administrative record of Manson’s 2013 and 2014 appeals before the Board,
and arguments of counsel. On October 23, 2019, the trial court issued a
judgment denying Manson’s claim for refund of property taxes, stating:
“Under any standard of review, Manson is not entitled to its claimed property
tax exemption because it was not transporting freight and it failed to timely
claim the exemption in the manner required.” The court determined there
was sufficient evidence to support the Board’s findings that Manson’s vessels
were “ ‘used to carry the spoils of [Manson’s] dredging operations out to sea
where they are dumped,’ ” that Manson was “hired primarily to perform
dredging services not transportation services,” and that “its customers ‘do not
own the dredged material because it is dredged from the bottom of the bay,
port, or ocean.’ ” The court then stated: “If a pure legal issue remains for
decision by the court, it is whether the carrying of dredged material not
owned by customers out to sea where it is dumped qualifies as the
transportation of freight. The court concludes it does not.” Noting that the


                                       7
word “freight” is defined as property delivered by a consignor to a consignee,
the court determined that the “underwater dirt” that Manson dredged and
transported for the purpose of “dump[ing] . . . at sea” was not freight. “No
one delivered the material to Manson and Manson delivered it to no one.”
The court also found Manson failed to file the proper form, Form 576-D, to
claim the exemption. Manson appeals.
                                  DISCUSSION
      We conclude Manson’s vessels did not qualify for the Vessel Use
Exemption for tax years 2013 and 2014 because the vessels, which carried
sludge and other materials dredged from the bottom of the harbor to disposal
sites, were not “engaged in the transportation of freight” within the meaning
of the exemption.
                                A. General Principles
      Under the existing constitutional scheme, “[a]ll property is taxable”
“unless otherwise provided.” (Cal.Const., art. XIII, § 1, subd. (a).)
Constitutional provisions granting exemptions from taxation, such as the
Vessel Use Exemption that is at issue in this case, “ ‘are strictly construed to
the end that such concession will be neither enlarged nor extended beyond
the plain meaning of the language employed.’ ” (Smith-Rice Heavy Lifts, Inc.
v. Los Angeles County (1967) 256 Cal. App. 2d 190, 194 (Smith-Rice Heavy
Lifts).) “The rule has long been established in California that a presumption
exists in favor of the [v]alidity of a tax assessment” and that it is the
taxpayer’s burden “to prove . . . the assessment was unauthorized by law.”
(Id. at p. 195.) In interpreting an enactment, we give words “ ‘their ordinary
and popular signification’ ” if they are “ ‘reasonably free from ambiguity and
uncertainty.’ ” (County of Los Angeles v. Craig (1940) 38 Cal. App. 2d 58, 61.)
If the language is susceptible to more than one reasonable construction, it is


                                        8
appropriate to turn to extrinsic aids, including the legislative history of the
enactment, to ascertain its meaning. (Kaufman & Broad Communities, Inc.
v. Performance Plastering, Inc. (2005) 133 Cal. App. 4th 26, 29-30.) In the
context of a tax exemption, any doubts concerning the applicability of the
exemption are to be resolved against the taxpayer. (Amdahl Corp. v. County
of Santa Clara (2004) 116 Cal. App. 4th 604, 614.)
      A county assessment appeals board “ ‘is a constitutional agency
exercising quasi-judicial powers delegated to the agency by the Constitution’
[citation] . . . .” (Farr v. County of Nevada (2010) 187 Cal. App. 4th 669, 679.)
“In light of the semijudicial status of local boards, ‘[the Board’s] factual
determinations are entitled on appeal to the same deference due a judicial
decision, i.e., review under the substantial evidence standard.’ [Citation.]”
(Ibid.) When the assessment appeals board decides a question of law, such as
the interpretation of a statute, courts are authorized to conduct an
independent reassessment. (Ibid.) In reviewing a property tax assessment,
however, the court presumes the assessor’s office properly performed its duty
and that the assessment was both regularly and correctly made. (California
Minerals, L.P. v. County of Kern (2007) 152 Cal. App. 4th 1016, 1022; see
Auerbach v. Los Angeles County Assessment Appeals Bd. No. 2 (2008)
167 Cal. App. 4th 1428, 1442 [gave deference to the Board’s interpretation of
an exemption given the Board’s expertise in property tax matters]; Yamaha
Corp. of America v. State Bd. of Equalization (1998) 19 Cal. 4th 1, 12 [courts
are more likely to defer to an administrative agency’s interpretation where
“ ‘the legal text to be interpreted is technical, obscure, complex, open-ended,
or entwined with issues of fact, policy, and discretion’ ”].)




                                         9
                              B. Vessel Use Exemption
      The Vessel Use Exemption was enacted in 1914 “to assist the shipping
industry in this state.” (County of Los Angeles v. Craig, supra, 38 Cal.App.2d
at p. 61.) “[T]he history of the constitutional amendment . . . particularly the
arguments to the voters at the time of its initial adoption in 1914, and
readoption in 1932, makes clear that the principal purpose behind the
creation of this tax exemption was to insure that California obtained, and
thereafter retained, its fair share of the increased maritime industry
resulting from the opening of the Panama Canal and the national effort to
increase the size of America’s merchant fleet in the face of the then
impending first World War. The obvious intent of its proponents was to
encourage persons and corporations owning vessels engaged in interstate and
international operations to establish their headquarters and home ports in
California rather than in other coastal states which had theretofore extended
tax benefits to such maritime operations. [Citations.]” (Smith-Rice Heavy
Lifts, supra, 256 Cal.App.2d at p. 197.) 2
      The Vessel Use Exemption has been expanded beyond the authors’
original limited intent of supporting merchant fleet and interstate and
international commerce. For example, in Alalunga Sport Fishes, Inc. v.


2     Manson has asked us to take judicial notice of additional legislative
materials, including documents that show the exemption was proposed
because other states such as New York and Washington already exempted
vessels from property taxation, while California did not. Manson also argues
the materials show the Legislature intended to give the word “freight” a
broad meaning because “the language of [the] . . . amendment eliminated any
reference to the exemption as applying to ‘ocean commerce,’ ” in contrast to
New York and Washington’s laws, which explicitly limit their exemptions to
“ocean commerce” or “trade.” We grant Manson’s unopposed request for
judicial notice and consider the materials to the extent they are relevant to
our determination of the appeal.

                                        10
County of San Diego (1967) 247 Cal. App. 2d 663, 665, 668 (Alalunga), the
exemption was extended to include sportfishing vessels that were hired to
transport passengers out to sea to fish or sightsee. In Star & Crescent Boat
Co. v. County of San Diego (1958) 163 Cal. App. 2d 534, 535, 539 (Star &
Crescent Boat), the exemption was extended to barges and tugs that were
hired by oil companies to transport the oil companies’ petroleum products
intrastate, from Los Angeles to San Diego. (See Smith-Rice Heavy Lifts,
supra, 256 Cal.App.2d at p. 198 [observing that the exemption is no longer
“restricted to ‘seagoing vessels’ engaged ‘only in trade with foreign
countries’ ” and has been extended to include vessels “ ‘employed in the
coasting trade or fisheries’ ”].)
      Despite these expansions, however, the exemption is still limited to
vessels that are actually “ ‘ “engaged in the transportation of freight or
passengers.” ’ ” “ ‘This phrase must be given some meaning’ ” and should not
be interpreted to mean any vessel that carries any property or persons.
(Smith-Rice Heavy Lifts, supra, 256 Cal.App.2d at p. 196, quoting Dragich v.
Los Angeles County (1939) 30 Cal. App. 2d 397, 399 (Dragich).) “[T]o give this
phrase such meaning would be to render it meaningless” as all vessels are
used to carry some sort of “property or persons or both.” (Dragich, supra, at
p. 399.)
      In Dragich, the plaintiffs, as part of their own fishing operation, sent
their fishing boats out to sea to catch fish and return to their port or go to
other ports to sell the caught fish. (30 Cal.App.2d at p. 398.) They argued
the exemption applied because their boats were “ ‘engaged in the
transportation of freight or passengers’ ” from port to port. (Id. at p. 400.)
The Court of Appeal disagreed, stating: “The word ‘freight’ has more than
one meaning but generally denotes property transported by a carrier from a


                                        11
consignor to a consignee. (Civ. Code, § 2110.) In one accepted sense, it
means ‘the hire or compensation paid by anyone for the transport of goods’
[citation], and when used to denote the property transported, it carries the
definite implication that the transportation is for hire. A similar implication
is found in the use of the word ‘passengers.’ A ‘passenger’ is defined as ‘[a]
traveler by some established public conveyance, as a coach, omnibus,
steamboat, railroad train, etc.’ [Citation.] Said definition implies carriage for
hire and it further appears that the word ‘passenger’ is quite generally used
in contradistinction to the word ‘guest.’ [Citations.]” (Id. at p. 399.) “With
these definitions in mind and reading the phrase as a whole,” the court
concluded “that the phrase ‘engaged in the transportation of freight or
passengers’ . . . means ‘engaged in the transportation of property or persons
for hire.’ ” (Id. at pp. 399-400, italics added.) Because the plaintiffs were
using their fishing boats to go out to sea to catch fish for wholesale, the
vessels were not engaged in the transportation of “passengers,” i.e., “persons
for hire,” and were therefore not exempt from property taxation. (Ibid.)
      Other courts have followed Dragich in concluding that vessels must be
hired to “transport[]” “freight or passengers” in order to qualify for the
exemption. In Crivello v. San Diego County (1942) 50 Cal. App. 2d 713, 715,
fishing boats that left their port, “manned by a fishing crew, and carrying
only fishing equipment and sufficient food to supply the crew until the return
to port with the catch of fish,” did not qualify for the exemption for the same
reasons set forth in Dragich. In Alalunga, supra, 247 Cal.App.2d at p. 668,
the Court of Appeal cited with approval the holding in Dragich that the
property or persons on the vessels must be transported “for hire.” In
concluding that sportfishing vessels that took people out to sea to fish or
sightsee qualified for the exemption, the court emphasized that the people


                                       12
the vessels transported were “not guests, since they pay for being conveyed,
but are passengers” who purchased tickets to be transported. (Alalunga,
supra, 247 Cal.App.2d at p. 668.) In Crowley Launch & Tugboat Co. v.
County of Los Angeles (1971) 16 Cal. App. 3d 437, 438, 441 (Crowley Launch &
Tugboat), the Court of Appeal held a tugboat was not exempt where it was
used as a “harbor tug” that would attach to a cargo or passenger vessel and
assist that vessel in navigating the waters and channels of the harbor. In
reaching this conclusion, the court noted “[t]here were no dealings between
consignors or consignees of [the] cargo or passengers,” i.e., the tugboat had
not been hired to transport the cargo or passengers that were on the vessels
that it towed, but to assist those vessels in navigating the harbor. (Id. at
p. 438.)
      We note, as the court in Dragich did, that “freight” is defined in Civil
Code section 2110 in the context of a consignor-consignee relationship, i.e., as
property that is delivered from a consignor to a consignee. This Civil Code
section was enacted in 1872 (Civil Code, § 2) and we presume the Legislature
was aware of the definition of “freight” at the time it enacted the Vessel Use
Exemption. In addition, Merriam-Webster’s Dictionary defines freight as
“the compensation paid for the transportation of goods.” (Merriam-
Webster.com  [as of
Oct. 15, 2020].) The Legislature’s use of the word “freight” therefore suggests
the exemption was intended to apply to vessels that are hired to carry goods
from a consignor to a consignee. Further, although courts have expanded the
scope of the exemption over the years to include fishing boats and intrastate
(as opposed to interstate and international) commerce, the Legislature has
never amended the exemption to extend it to vessels that carry any tangible
item or person for hire. There is also nothing to indicate that the purpose of


                                       13
the exemption has changed from its original purpose of protecting the
shipping industry by encouraging commercial shipping and insuring
California retains its fair share of the merchant shipping industry over other
states that may provide similar exemptions. The above definitions, the
context in which the exemption was enacted, and the way in which courts
have since interpreted the exemption, show that Manson’s vessels were not
“engaged in the transportation of freight” for hire when they moved dredged
material from the harbor to disposal sites as part of the dredging work they
performed.
      Manson did not present any relevant authority to show that anyone
owned or controlled the sludge it dredged, or that the dredged material could
be considered goods, delivered from a consignor to a consignee. Instead, the
evidence showed the dump scows and barges were moved from the harbor to
disposal sites for the purpose of being emptied out so that they could return
to the harbor and continue to perform the work for which they were hired,
i.e., to be filled up with more dredged material for disposal. In other words,
the carrying of the dredged material from the harbor to the disposal sites was
merely a necessary byproduct of, and incidental to, the dredging work the
vessels were hired to perform. As noted, in Crowley Launch & Tugboat,
supra, 16 Cal. App. 3d 437, a tugboat that towed vessels that carried cargo or
passengers was not “engaged in the transportation of freight or passengers”
because it were hired to assist those vessels in navigating the harbor, not to
transport the cargo or passenger the vessels carried. Similarly, here,
Manson’s vessels were engaged in a dredging project, not in the
transportation of goods for hire.
      Manson argues that the case of Star & Crescent Boat, supra,
163 Cal. App. 2d 534 supports a broad construction of the word “freight.”


                                      14
According to Manson, the court there held that “freight” includes “raw
materials” and that “transportation of freight or property means picking up
the material in one location and dropping it off at another.” The holding in
Star & Crescent Boat, however, was not as broad as Manson presents it to be.
There, the court held the exemption applied to barges and tugs where:
(1) the owners of the barges and tugs were hired by oil companies pursuant to
contracts entitled “Transportation Agreement” to transport petroleum
products from Los Angeles to San Diego; (2) the oil companies owned the
petroleum products that were transported; (3) the contract referred to the
barges and tugs as “carriers”; and (4) the owners of the vessels paid
significant transportation taxes to the federal government for transporting
the oil companies’ products. (163 Cal.App.2d at pp. 535, 538.) Thus, the
court did not hold that “transportation” simply means picking up material
and moving it. In contrast to the situation in Star & Crescent Boat, here, the
evidence shows the contract between Manson and Army Corps was for the
dredging of the Oakland harbor to make the waterway deeper for large ships.
The dredged waste was not “goods” like the petroleum products that were
owned by the oil companies and delivered into the stream of commerce, and
there was nothing in the record indicating the incidental moving of the
dredged material to disposal sites triggered federal transportation taxes.
      Manson also points out that the word “freight” has been given broader
meanings in other contexts. The cases to which Manson cites, however, are
not from California and do not concern the definition of the word “freight” in
the context the Vessel Use Exemption. Thus, they do not support Manson’s
argument that the word “freight” should be interpreted more broadly for
purposes of the exemption. (See Smith-Rice Heavy Lifts, supra, 256
Cal.App.2d at p. 199 [tax exemptions are strictly construed].) We conclude


                                      15
the Vessel Use Exemption did not apply to Manson’s vessels, which were not
“engaged in the transportation of freight” within the meaning of the
exemption. 3
                                DISPOSITION
      The judgment is affirmed. The County shall recover its costs on appeal.




3     The County argues that Manson’s claim for an exemption fails for two
additional reasons: (1) Manson did not timely file Form 576-D as required by
statute and Board procedures; and (2) Manson presented insufficient
evidence to show its vessels were “primarily” engaged in the transportation of
freight, as required by case law. In light of our conclusion that Manson’s
vessels did not qualify for the Vessel Use Exemption as they were not
“engaged in the transportation of freight,” we need not, and do not, address
these additional arguments.

                                     16
                                      _________________________
                                      Petrou, J.


WE CONCUR:


_________________________
Siggins, P.J.


_________________________
Fujisaki, J.




A159144/Manson Construction Company v. County of Contra Costa

                                 17
Trial Court:   Contra Costa County Superior Court

Trial Judge:   Hon. Steve K. Austin

Counsel:       Law Offices of Stephen M. Harris, Stephen M. Harris;
               Gangloff and Gangloff, Ronald Gangloff and David
               Gangloff, for Plaintiff and Appellant.

               Sharon L. Anderson, County Counsel, Rebecca J. Hooley
               and Kathleen S. Kizer, Deputy County Counsel, for
               Defendant and Respondent.




                                  18